UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6019


MARK ANTHONY BARNES,

                 Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00967-LMB-TCB)


Submitted:   April 29, 2014                  Decided:   May 13, 2014


Before NIEMEYER and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Anthony Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark       Anthony    Barnes         seeks    to    appeal       the   district

court’s orders dismissing his 28 U.S.C. § 2254 (2012) petition

without prejudice and denying his motion to reconsider.                                      The

orders are       not     appealable     unless      a    circuit      justice      or    judge

issues      a      certificate          of       appealability.               28        U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent       “a    substantial     showing           of    the    denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,         537 U.S. 322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Barnes has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3